Upon consideration of the petition filed by Defendant on the 14th day of March 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3rd day of May 2007."
Upon consideration of the petition filed by Defendant on the 26th day of March 2007 in this matter for a writ of certiorari and attachments under G.S. 7A-32(b) to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3rd day of May 2007."